Case 2:21-cv-14342-DMM Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

  RONALD DAVIS,

                Plaintiff,

  v.                                                       Case No.: ___________________

  CAPIO PARTNERS, LLC,

                Defendant.
                                               /

                                  NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Capio Partners,

  LLC (“Capio”), through undersigned counsel, hereby removes the above-captioned civil

  action from the County Court of the Nineteenth Judicial Circuit, in and for Indian River

  County, Florida, to the United States District Court for the Southern District of Florida,

  Fort Pierce Division. The removal of this civil case is proper because:

         1.     Capio is the named defendant in this civil action filed by plaintiff, Ronald

  Davis (“plaintiff”), in the County Court of the Nineteenth Judicial Circuit, in and for Indian

  River County, Florida, titled Ronald Davis v. Capio Partners, LLC, CASE NO:

  312021SC001384 (hereinafter the “State Court Action”).

         2.     Capio removes this case on the basis of the Fair Debt Collection Practices

  Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

  alleged practices in violation of federal law.




                                                   1
Case 2:21-cv-14342-DMM Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 3




        3.     Pursuant to 28 U.S.C. § 1446(b), Capio has timely filed this Notice of

  Removal. Capio was served with plaintiff’s Complaint on July 28, 2021. This Notice of

  Removal is filed within 30 days of receipt of the Complaint by Capio.

        4.     Attached hereto as Exhibit A and incorporated by reference as part of the

  Notice of Removal are true and correct copies of the process and pleadings in the State

  Court Action. No further proceedings have taken place in the State Court Action.

        5.     A copy of this Notice of Removal is being served upon plaintiff and filed

  concurrently with the Nineteenth Judicial Circuit, in and for Indian River County, Florida.

        WHEREFORE, Defendant, Capio Partners, LLC, hereby removes to this Court the

  State Court Action.


  Dated: August 19, 2021


                                           Respectfully Submitted,

                                           /s/ Michael P. Schuette
                                           Michael P. Schuette, Esq.
                                           Florida Bar No. 0106181
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, ISRAEL & SHARTLE, LLC
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 890-2460
                                           Facsimile: (877) 334-0661
                                           mschuette@sessions.legal
                                           dvanhoose@sessions.legal
                                           Counsel for Defendant,
                                           Capio Partners, LLC




                                              2
Case 2:21-cv-14342-DMM Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of August 2021, a copy of the foregoing

  was filed electronically via CM/ECF system. Notice of this filing will be sent to the parties

  of record by operation of the Court’s electronic filing system, including plaintiff’s counsel

  as described below.

                                 Benjamin W. Raslavich, Esq.
                                    Clayton T. Kuhn, Esq.
                                    Kuhn Raslavich, P.A.
                                    2110 West Platt Street
                                    Tampa, Florida 33606
                                     ben@thekrfirm.com
                                     clay@thekrfirm.com
                                   servicel@thekrfirm.com



                                            /s/ Michael P. Schuette
                                            Attorney




                                               3
